Exhibit 10.4 CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (this “Agreement”) is dated July 5, 2009, and is entered into in People’s Republic of China (“PRC” or “China”) by and between Huainan Zheng Yuan Commercial Trading Co., Ltd. (“Party A”) and NewTech Enterprise Management, Inc (“Party B”). Party A and Party B are referred to collectively in this Agreement as the “Parties.” RECITALS (1) Party A, a limited company incorporated in PRC, is engaged in consulting and business trading; (2) Party B, a corporationorganized under laws of the State of Delaware and seeking “Target Companies” for combination which shall include the company(ies) engaging in mining equipment business with its principal operations located in the People’s Republic of China, health financial data, growth potential, experienced and skillful management and competitive advantage; The Parties desire that Party A provide Party B with consulting and other relevant services in connection with mining equipment business in China; and The Parties are entering into this Agreement to set forth the terms and conditions under which Party A shall provide consulting and other related services to Party B. NOW THEREFORE, the Parties agree as follows: 2. RETENTION AND SCOPE OF SERVICES 2.1Party B hereby agrees to retain the services of Party A, and Party A accepts such appointment, to provide to Party B services in relation to the combination of companies in mining equipment business in the PRC pursuant to the terms and conditions of this Agreement (the “Services”).The Services shall include, without limitation: (a)General Information.Provide general advice, assistance and study report relating to general information of mining equipment business in PRC, including without limitation, business news, technology, law and policy information, market shares, major player, average profit margin, average salary of employee, and other information required to know by Party B (b)Services Regarding Combination . (i)Provide general advice, assistance and report in relation to Target Companies which may potentially be combined with Party B; - 1 - (ii)Provide advice and assistance in relation to feasible plan for business combination; and (iii) Provide advice and assistance for Party B to access to potential Target Companies and any related information. (c)Business Development.
